Title: Madison’s Conversations with Washington, 5–25 May 1792
From: Madison, James
To: 



5[–25] May 1792.

Substance of a Conversation with the President
In consequence of a note this morning from the President requesting me to call on him I did so; when he opened the conversation by observing that having some time ago communicated to me his intention of retiring from public life on the expiration of his four years, he wished to advise with me on the mode and time most proper for making known that intention. He had he said spoken with no one yet on those particular points, and took this opportunity of mentioning them to me, that I might consider the matter, and give him my opinion, before the adjournment of congress, or my departure from Philadelphia. He had he said forborne to communicate his intention to any other persons whatever, but Mr Jefferson, Col. Hamilton, General Knox & myself, and of late to Mr Randolph. Col: Hamilton & Genl Knox he observed were extremely importunate that he should relinquish his purpose, and had made pressing representations to induce him to it. Mr Jefferson had expressed wishes to the like effect. He had not however persuaded himself that his continuance in public life could be of so much necessity or importance as was conceived, and his disinclination to it, was becoming every day more & more fixed; so that he wished to make up his mind as soon as

possible on the points he had mentioned. What he desired was to prefer that mode which would be most remote from the appearance of arrogantly presuming on his re-election in case he should not withdraw himself, and such a time as would be most convenient to the public in making the choice of his successor. It had, he said, at first occurred to him, that the commencement of the ensuing Session of Congress, would furnish him with an apt occasion for introducing the intimation, but besides the lateness of the day, he was apprehensive that it might possibly produce some notice in the reply of Congress that might entangle him in further explanations.
I replied that I would revolve the subject as he desired and communicate the result before my leaving Philada; but that I could not but yet hope there would be no necessity at this time for his decision on the two points he had stated. I told him that when he did me the honor to mention the resolution he had taken, I had forborne to do more than briefly express my apprehensions that it would give a surprize and shock to the public mind, being restrained from enlarging on the subject by an unwillingness to express sentiments sufficiently known to him; or to urge objections to a determination, which if absolute, it might look like affectation to oppose; that the aspect which things had been latterly assuming, seemed however to impose the task on all who had the opportunity, of urging a continuance of his public services; and that under such an impression I held it a duty, not indeed to express my wishes which would be superfluous, but to offer my opinion that his retiring at the present juncture, might have effects that ought not to be hazarded; that I was not unaware of the urgency of his inclination; or of the peculiar motives he might feel to withdraw himself from a situation into which it was so well known to myself he had entered with a scrupulous reluctance; that I well recollected the embarrassments under which his mind labored in deciding the question, on which he had consulted me, whether it could be his duty to accept his present station after having taken a final leave of public life; and that it was particularly in my recollection, that I then entertained & intimated a wish that his acceptance, which appeared to be indispensable, might be known hereafter to have been in no degree the effect of any motive which strangers to his character might suppose, but of the severe sacrifice which his friends

knew, he made of his inclinations as a man, to his obligations as a citizen; that I owned I had at that time contemplated, & I believed, suggested as the most unequivocal tho’ not the only proof of his real motives, a voluntary return to private life as soon as the state of the Government would permit, trusting that if any premature casualty should unhappily cut off the possibility of this proof, the evidence known to his friends would in some way or other be saved from oblivion and do justice to his character; that I was not less anxious on the same point now than I was then; and if I did not conceive that reasons of a like kind to those which required him to undertake, still required him to retain for some time longer, his present station; or did not presume that the purity of his motives would be sufficiently vindicated, I should be the last of his friends to press, or even to wish such a determination.
He then entered on a more explicit disclosure of the state of his mind; observing that he could not believe or conceive himself anywise necessary to the successful administration of the Government; that on the contrary he had from the beginning found himself deficient in many of the essential qualifications, owing to his inexperience in the forms of public business, his unfitness to judge of legal questions, and questions arising out of the Constitution; that others more conversant in such matters would be better able to execute the trust; that he found himself also in the decline of life, his health becoming sensibly more infirm, & perhaps his faculties also; that the fatigues & disagreeableness of his situation were in fact scarcely tolerably to him; that he only uttered his real sentiments when he declared that his inclination would lead him rather to go to his farm, take his spade in his hand, and work for his bread, than remain in his present situation, that it was evident moreover that a spirit of party in the Government was becoming a fresh source of difficulty, and he was afraid was dividing some (alluding to the Secretary of State & Secy of the Treasury) more particularly connected with him in the administration; that there were discontents among the people which were also shewing themselves more & more, & that altho’ the various attacks against public men & measures had not in general been pointed at him, yet in some instances it had been visible that he was the indirect object, and it was probable the evidence would grow stronger and stronger that his return

to private life was consistent with every public consideration, and consequently that he was justified in giving way to his inclination for it.
I was led by this explanation to remark to him, that however novel or difficult the business might have been to him, it could not be doubted that with the aid of the official opinions & informations within his command, his judgment must have been as competent in all cases, as that of any one who could have been put in his place, and in many cases certainly more so; that in the great point of conciliating and uniting all parties under a Govt which had excited such violent controversies & divisions, it was well known that his services had been in a manner essential; that with respect to the spirit of party that was taking place under the operations of the Govt I was sensible of its existence but considered that as an argument for his remaining, rather than retiring, until the public opinion, the character of the Govt and the course of its administration shd be better decided, which could not fail to happen in a short time, especially under his auspices; that the existing parties did not appear to be so formidable to the Govt as some had represented; that in one party there might be a few who retaining their original disaffection to the Govt might still wish to destroy it, but that they would lose their weight with their associates, by betraying any such hostile purposes; that altho’ it was pretty certain that the other were in general unfriendly to republican Govt and probably aimed at a gradual approximation of ours to a mixt monarchy, yet the public sentiment was so strongly opposed to their views, and so rapidly manifesting itself, that the party could not long be expected to retain a dangerous influence; that it might reasonably be hoped therefore that the conciliating influence of a temperate & wise administration, would before another term of four years should run out, give such a tone & firmness to the Government as would secure it against danger from either of these descriptions of enemies; that altho’ I would not allow myself to believe but that the Govt would be safely administered by any successor elected by the people, yet it was not to be denied that in the present unsettled condition of our young Government, it was to be feared that no successor would answer all the purposes to be expected from the continuance of the present chief magistrate; that the option evidently lay between a few characters; Mr Adams, Mr Jay

& Mr Jefferson were most likely to be brought into view; that with respect to Mr Jefferson, his extreme repugnance to public life & anxiety to exchange it for his farm & his philosophy, made it doubtful with his friends whether it would be possible to obtain his own consent; and if obtained, whether local prejudices in the Northern States, with the views of Pennsylvania in relation to the seat of Govt would not be a bar to his appointment. With respect to Mr Adams, his monarchical principles, which he had not concealed, with his late conduct on the representation-bill had produced such a settled dislike among republicans every where, & particularly in the Southern States, that he seemed to be out of the question. It would not be in the power of those who might be friendly to his private character, & willing to trust him in a public one, notwithstanding his political principles, to make head against the torrent. With respect to Mr Jay his election would be extremely dissatisfactory on several accounts. By many he was believed to entertain the same obnoxious principles with Mr Adams, & at the same time would be less open and therefore more successful in propagating them. By others (a pretty numerous class) he was disliked & distrusted, as being thought to have espoused the claims of British Creditors at the expence of the reasonable pretensions of his fellow Citizens in debt to them. Among the western people, to whom his negociations for ceding the Mississippi to Spain were generally known, he was considered as their most dangerous enemy & held in peculiar distrust & disesteem. In this state of our prospects, which was rendered more striking by a variety of temporary circumstances, I could not forbear thinking that altho’ his retirement might not be fatal to the public good, yet a postponement of it was another sacrifice exacted by his patriotism.
Without appearing to be any wise satisfied with what I had urged, he turned the conversation to other subjects; & when I was withdrawing repeated his request that I would think of the points he had mentioned to me, & let him have my ideas on them before the adjournment. I told him I would do so: but still hoped his decision on the main question, would supersede for the present all such incidental questions.
Wednesday Evening May 9. 1792 Understanding that the President was to set out the ensuing morning for Mount Vernon, I called on him to let him know that as far as I had formed an

opinion on the subject he had mentioned to me, it was in favor of a direct address of notification to the public in time for its proper effect on the election, which I thought might be put into such a form as would avoid every appearance of presumption or indelicacy, and seemed to be absolutely required by his situation I observed that no other mode deserving consideration had occurred, except the one he had thought of & rejected, which seemed to me liable to the objections that had weighed with him. I added that if on further reflection I shd view the subject in any new lights, I would make it the subject of a letter tho’ I retained my hopes that it would not yet be necessary for him to come to any opinion on it. He begged that I would do so, and also suggest any matters that might occur as proper to be included in what he might say to Congs at the opening of their next Session. passing over the idea of his relinquishing his purpose of retiring, in a manner that did not indicate the slightest assent to it.
Friday May 25. 1792 I met the President on the road returning from Mount Vernon to Philada, when he handed me the letter dated at the latter place on the 20th of May, the copy of the answer to which on the 21st of June is annexed.
